ORDER

PER CURIAM '
: Sean Jones (“Defendant”) appeals from his conviction following a jury, trial finding liim guilty of one count of assault in the second degree, in violation of Section 565.060, RSMo (Cum. Supp. 2013). Defendant was,sentenced to a total.of nine years inprjson. . .
We have reviewed the briefs of the parties and the record on appeal and' find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).